Statement by the President
In response to a proposal from the Working Group on the Middle East, the Conference of Presidents has asked me to make a statement on Lebanon.
The European Parliament has been following with deep concern the latest political developments in Lebanon, where progress seemed to have stalled and violence and bloodshed had become increasingly rife.
It is therefore with a great sense of relief and optimism that we welcome the comprehensive and fundamental agreement which has been concluded in Doha by the Lebanese political leaders at a time when the European Parliament is in the process of adopting a resolution on Lebanon. There is a compromise text, which will shortly be put to the vote, with Mr Onesta presiding.
This significant political breakthrough, which was achieved through the skilful and effective mediation of the Arab League, and especially of the Government of Qatar, paves the way for the election of General Michel Suleiman as President of the Republic of Lebanon in the coming days, the creation of a government of national unity and the adoption of an improved electoral law.
In view of the favourable reaction of neighbouring states and other interested countries, the European Parliament calls on all parties to implement the agreement in full. We re-emphasise our unfailing support for the legitimate constitutionally established political institutions in Lebanon and the Lebanese armed forces and for their efforts to guarantee the stability, sovereignty and territorial integrity of Lebanon.
We look forward to resuming normal interparliamentary relations with our Lebanese counterparts, with a Lebanese Parliament that meets regularly, exercises its democratic rights and discharges its democratic obligations.
(Applause)